DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive. 
Applicant argues that Lee does not anticipate “one or more processors configured to execute the instructions to: receive, using dedicated signaling, when the bandwidth reduced low complexity UE is in a Radio Resource Control (RRQ connected mode and when a change in at least a part of system information is required for the bandwidth reduced low complexity UE, as part of an E-UTRAN initiated procedure, at least one system information block (SIB) which contains information related to accessing a cell of the E-UTRAN,” as claimed.
However, The Examiner respectfully disagrees.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123.
Lee teaches, for example, Handover in connected mode (0267),  “provide(ing) robust system information for a WTRU suffering from low received SINR” (0156) , “an RRC reconfiguration message (e.g., an RRC connection reconfiguration message) which may include mobility control information and may, for example, indicate or correspond to a handover request”.(0062, 0274-0307 – RRC reconfiguration message) – Consider further that an RRC CONNECTION RECONFIGURATION message is the command to modify an RRC connection
systemInformationBlockType1Dedicated-r11 is introduced for this purpose.
[0303] A WTRU may operate in coverage enhancement mode from power on, which may be indicated in its capabilities. For example, a WTRU may be pre-configured to start operating in coverage enhancement mode and, accordingly, may perform cell search, network access, (e.g., PRACH process, and other connected mode procedures based on the procedures as described herein instead of legacy, for example, Release 11 or earlier procedures. For Example consider the following IE.


    PNG
    media_image1.png
    96
    604
    media_image1.png
    Greyscale

In the at least above noted conditions during which the WTRU are in connected mode – the RRC protocol allows for transmitting at least 1 SIB using dedicated signaling. Based on the Examiner understanding, it was already known to transmit at least one SIB (system information ) to WTRU in RRC connected mode as also outlined with respect teachings of Lee and the LTE, Evolved Universal Terrestrial  Radio Resource Control Protocol specification.  The Applicant is invited to specifically point out the novelty or inventive step claimed if this is an incorrect interpretation of the claim language.
Therefore, the rejection is maintained as proper and made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al US Patent Pub. No.: 2014/0098761 A1, hereinafter, ‘Lee’. 
Consider Claims 1,2 Generic Apparatus corresponding to the UE of Claim 1, 3  and 4, methods of corresponding UE of Claim 1, Lee teaches  a bandwidth reduced low complexity user equipment (UE) for communicating with an Evolved Universal Terrestrial Radio Access Network (E-UTRAN), the bandwidth reduced low complexity UE comprising: a transceiver(e.g., see at least 120 of figure 1); a memory storing instructions(e.g., see memory 130 and 132 of figure 1); and one or more processors (e.g., see at least processor 118 in at least figure 1)configured to execute the instructions to: receive, using dedicated signaling, when the bandwidth reduced low complexity UE) (e.g., see at least the LC-MTC device described with respect to at least 0067, 0071, 0077, 0081, 0194-0196, 0267-0268, and 0277-0284) is in a Radio Resource Control (RRC) connected mode and when a change in at least a part of system information is required for the bandwidth reduced low complexity UE(e.g., see at least 0199 - In another example embodiment, the information contained in LC-SIB may include random access channel (RACH) configuration information. Both RACH and physical RACH (PRACH) common configuration may be needed for an LC-MTC device to initiate connection establishment with the network- and 0267 - The WTRU may consider the C-RNTI valid between long DRX and sleep cycles and between transitions from RRC_IDLE to RRC_CONNECTED mode for data transfer. In an embodiment, the WTRU may consider the C-RNTI valid between cell re-selection or cell re-establishment in RRC_IDLE mode and handover in RRC_CONNECTED mode), as part of an E-UTRAN initiated procedure, at least one system information block (SIB) which contains information related to accessing a cell of the E-UTRAN(e.g., see at least 0195 - In an example, an LC-SIB may be a signaling message, (for example, radio resource control (RRC) message), transmitted in a predefined frequency and time location.- 0067 - The RRC paging message may include individual WTRU indications or identities for specific WTRUs being paged for connection initiation, and/or may include common indications for changes to certain system information, including changes to system information blocks (SIB) and information related to earthquake and tsunami warning systems (ETWS), commercial mobile alert systems (CMASs) and extended access barring (EAB). ).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646